DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 65-68 are rejected under 35 U.S.C. 101 because: the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) “cysteine derivatives” which would include naturally occurring components, such as S-methyl-L-cysteine, which as evidenced by Maw, occurs naturally plants. This judicial exception is not integrated into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited “agent” does not add a meaningful limitation and the claim can be just the cysteine derivative alone. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65-69, 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al. US 2007/0172514.
Regarding claims 65, 67, 69, 71, Chi discloses an agent for improving livestock heath [0020], comprising at least one ingredient being from a cysteine derivative. Chi teaches the production of cysteamine is through metabolic process of cysteine [0042, Figure 2] and is therefore considered “a cysteine derivative”. Chi also teaches the agent may comprise a composition of “methionine plus cysteine of 0.1-150g/kg” [0071]. The composition of “methionine plus cysteine” is considered “a cysteine derivative” as required by the present claim.  
It is also noted that Chi teaching of, “[t]he subject invention provides unique materials and methods for improving the health and promoting the production of agricultural livestock” [0020] and discussion of feed conversion rate [0083, 0098] provides the intentional purpose of “improving a feed conversion rate” and “improving a death and culling rate”. 
Regarding claims 66 and 68, the present claims only require the intended use of feeding the cysteine derivative and would not result in a structural difference between the claimed invention and the prior art. Thus, one would only have to give the cysteine derivative feeds of the prior art at the claimed rate.

Claim(s) 65-69, 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon. US 2,927,859.
Regarding claims 65, 67, 69, 71, Gordon discloses an agent for “obtaining optimum growth response” (col. 1, lines 15-20), comprising at least one ingredient being from a cysteine 
Regarding claims 66 and 68, the present claims only require the intended use of feeding the cysteine derivative and would not result in a structural difference between the claimed invention and the prior art. Thus, one would only have to give the cysteine derivative feeds of the prior art at the claimed rate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 66, 68, 70, 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. US 2007/0172514 or Gordon. US 2,927,859.
Regarding claims 66, 68, 70, 72, claims 66 and 71 are applied as stated above. Both Chi and Gordon disclose an agent and feeding said agent and teaches providing the agent to animals in amounts to provide the optimum response; however, the prior art does not expressly disclose the claimed amounts. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP 2144.05 II). It would have been obvious to one having ordinary skill in the art to find the effective amount of the feeding agent needed for optimum growth/ death prevention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/DONALD R SPAMER/            Primary Examiner, Art Unit 1799